


Exhibit 10.33

 

FIRST AMENDMENT TO THE JOINT VENTURE AGREEMENT

 

This Agreement is entered into as of the 15th day of March, 2002 by and among:

Ciphergen Biosystems, Inc., a California corporation located at 6611 Dumbarton
Circle, Fremont, CA 94555, U.S.A. (“CBI”);

Sumitomo Corporation, a Japanese corporation located at 1-8-11 Harumi, Chuo-ku,
Tokyo 104-8610, Japan (“SC”);

SC Biosciences Corporation, a Japanese corporation located at 2-2-11
Shiba-Daimon, Minato-ku, Tokyo 105-0012, Japan (“SCB”); and

Ciphergen Biosystems K.K., a Japanese corporation located at 2-2-11
Shiba-Daimon, Minato-ku, Tokyo 105-0012, Japan (“CBK”).

 

Recitals:

(A)                                      CBI and SC have entered into Joint
Venture Agreement dated January 25, 1999 (hereinafter the “Original Agreement”);

(B)                                        CBK has agreed to be bound by the
Original Agreement;

(C)                                        SC transferred all of its Shares to
SCB, a SC Affiliate and accordingly assigned the Original Agreement and rights
and duties thereunder to SCB as of October 2, 2000;

(D)                                       The parties hereto desire to amend
certain provisions of the Original Agreement as hereinafter set forth.

 

NOW, THEREFORE, the parties hereto agree to amend the Original Agreement as
follows:

 


1.  DEFINITIONS

All terms used herein, except as defined herein, shall have the meanings
ascribed in the Original Agreement.

 

2. Confirmation of Approval on SC’s Assignment to SCB

CBI hereby confirms its approval on transfer of Shares from SC to SCB and
assignment and delegation of SC’s rights and duties (including, but not limited
to, the SC’s Support under Section 3.2 of the Original Agreement) to SCB.

 

CBK hereby confirms that its Board approved by its resolution dated September
14, 2000 on such transfer of Shares from SC to SCB and assignment and delegation
of SC’s rights and duties (including, but not limited to, the SC’s Support under
Section 3.2 of the Original Agreement) to SCB.

 

3. Binding Effect on SCB

SCB agrees to be bound by the Original Agreement as if it were the original
party to the Original Agreement.

--------------------------------------------------------------------------------


 


4.  EFFECT OF AMENDMENT


THE AMENDMENTS TO THE ORIGINAL AGREEMENT HEREBY MADE SHALL BECOME RETROACTIVELY
EFFECTIVE FROM OCTOBER 2, 2000. EXCEPT AS SPECIFICALLY PROVIDED HEREIN, THE
ORIGINAL AGREEMENT, AS AMENDED HEREBY, REMAINS IN FULL FORCE AND EFFECT, AND
EACH REFERENCE “HEREBY”, “HEREOF” AND WORDS OF SIMILAR IMPORT SHALL REFER TO THE
ORIGINAL AGREEMENT, AS AMENDED HEREBY.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be executed by their duly authorized representatives as of the day and year
first above written.

 

 

Ciphergen Biosystems, Inc.

 

 

 

 

By:

 

 

Name:

William E. Rich

 

Title:

President & C.E.O.

 

 

 

 

 

 

 

Sumitomo Corporation

 

 

 

 

By:

 

 

Name:

Shuichi Mori

 

Title:

Corporate Officer, General Manager, Machinery & Electric Systems Division

 

 

 

 

 

 

 

SC BioSciences Corporation

 

 

 

 

By:

 

 

Name:

Toru Umehara

 

Title:

President

 

 

 

 

 

 

 

Ciphergen Biosystems K.K.

 

 

 

 

By:

 

 

Name:

Toru Umehara

 

Title:

President

--------------------------------------------------------------------------------

